[Cite as State v. Albert, 2020-Ohio-3154.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                     No. 19AP-780
v.                                                 :              (C.P.C. No. 12CR-5462)

Shane Albert,                                      :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :


                                             D E C I S I O N

                                       Rendered on June 2, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee.

                 On brief: Shane Albert, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

NELSON, J.
        {¶ 1} Shane Albert appeals from the common pleas court's denial of his motion
asking to vacate what he deems a void (re)sentence from 2015. Because the sentence that
the court imposed wasn't void, we will affirm the denial of Mr. Albert's motion.
        {¶ 2} In 2013, a jury found Mr. Albert guilty of murder (under Count Four of the
indictment), aggravated arson (Count One), and kidnapping (Count Five), each with an
attached gun specification. See Dec. 16, 2013 Corrected Judgment Entry. We affirmed
those convictions on appeal but returned the matter to the trial court to reduce the prison
time imposed for the now merged gun specifications. See State v. Albert, 10th Dist. No.
14AP-30, 2015-Ohio-249. The trial court observed that directive and in its May 11, 2015
Resentencing Judgment Entry sentenced Mr. Albert to prison terms totaling 26 years to
life. The court sentenced him to ten years each on the aggravated arson and kidnapping
counts, run concurrently with each other but consecutively to one year on the gun
No. 19AP-780                                                                                    2


specification and to "Fifteen (15) years to Life as to Count Four" (for the murder).
Resentencing Judgment Entry at 2 (emphasis in original).
       {¶ 3} Mr. Albert now argues to us, as he did in his September 2019 motion to the
trial court, that the sentence he received for the murder was not authorized by law. His sole
assignment of error posits that "[t]he trial court committed error when it failed to vacate
the * * * sentence whereas it is void and contrary to law." Appellant's Brief at 3. He relies
on one ground for that proposition, and neatly summarizes his (entire) argument as
follows: "The appellant [Mr. Albert] received a sentence of 15-life for the murder conviction
when he was supposed to be sentenced to 'an indefinite term of fifteen years to life.' " Id. at
1.
       {¶ 4} What he means by that, his briefing makes clear, is that the resentencing
entry did not use the word "indefinite" in sentencing him to "Fifteen (15) years to Life as to
Count Four." The relevant sentencing statute, he notes, says that anyone convicted of
murder under the applicable code section "shall be imprisoned for an indefinite term of
fifteen years to life."   See R.C. 2929.02(B)(1).       Because the sentencing entry didn't
incorporate the phrase "indefinite term of" when it sentenced him to (the indefinite term
of) fifteen years to life on Count Four, he urges, his sentence was contrary to law.
       {¶ 5} Mr. Albert is wrong. A prison sentence of fifteen years to life is inherently
indefinite, and the law does not require that the sentencing entry add a redundant adjective
to that effect.
       {¶ 6} He relies on two cases from the Eighth District Court of Appeals, State v.
Kemp, 8th Dist. No. 97913, 2013-Ohio-167, and State v. Smith, 8th Dist. No. 106893, 2019-
Ohio-155, but neither works in his favor. Kemp involved a man convicted of murder who
was subject to an indefinite term of "fifteen years to life," but who received what Smith later
characterized as "the type of sentence that is appropriate for an aggravated murder * * *,
i.e., a prison term of life with parole eligibility after a certain period of time." Smith at ¶ 24
(emphasis added), describing Kemp's sentence to " '[l]ife in prison with eligibility of parole
after 15 years,' " see Kemp at ¶ 74. In contrast to what the Eighth District saw as the unduly
definite sentence in Kemp, Smith involved what the court there viewed as the obverse
problem: convicted of aggravated murder and deserving a sentence of life imprisonment
with parole eligibility after 20 years, Smith was sentenced to "20 years to life in prison,"
No. 19AP-780                                                                                          3


which the appeals court described as "a prison term that more closely resembles the type of
indefinite prison term permitted for murder convictions [like Mr. Albert's], i.e. a prison
range defined by minimum and maximum terms." Smith at ¶ 3, 24 (emphasis added).
Here, by contradistinction, Mr. Albert was due a sentence of fifteen years to life on his
murder conviction (unlike Smith), and he received a sentence of fifteen years to life on that
count (unlike Kemp).1
       {¶ 7} As the Supreme Court of Ohio explained in Yonkings v. Wilkinson, 86 Ohio
St.3d 225, 227 (1999), "[a] 'definite' sentence is just what its name implies: a specific
number of years of imprisonment rather than a range defined by minimum and maximum
terms. Referring to a minimum or maximum term of imprisonment makes sense only when
speaking of an indefinite sentence." Mr. Albert's sentence was indefinite: it established
only a range (of fifteen years to life) with no currently calculable end date. And although
the Kemp line of cases does "not require trial courts to provide a word-for-word recitation
of relevant sentencing statutes" in their sentencing entries, see Smith at ¶ 21, Mr. Albert's
sentence does indeed track the "fifteen years to life" phrase from R.C. 2929.02(B)(1) (which
the statute describes as an "indefinite term;" to describe it as a "definite" term would make
no sense, see Yonkings at 227).
       {¶ 8} Because it is intrinsically indefinite and expresses the imprisonment range
authorized by statute, and as we have had recent occasion to note, "a prison term of 'fifteen
years to life' for murder is not a void sentence * * *." State v. Mack, 10th Dist. No. 19AP-
730, 2020-Ohio-2951, ¶ 20 (citation omitted) (unlike the Smith-type circumstance there,
where "the trial court changed the essential character of appellant's sentence for aggravated
murder by imposing an indefinite prison term of 20 years to life, rather than the statutorily
mandated, definite term of 'life imprisonment with parole eligibility after serving twenty
years of imprisonment' "). The Eighth District, not inconsistently with Kemp and Smith,
has ruled the same way repeatedly. State v. Johnson, 8th Dist. No. 108419, 2020-Ohio-
191, ¶ 18, held that "[a] prison term of 'fifteen years to life' for murder is, by its nature,
indefinite because it is a prison range defined by minimum and maximum terms. [citations

1 So, while the Kemp and Smith lines of cases may be affected by appeals now pending before the Supreme

Court of Ohio, see State v. Dowdy, 8th Dist. No. 107844, 2019-Ohio-3570 and State v. Reed, 8th Dist. No.
108498, 2019-Ohio-4471, both with discretionary appeal accepted, 2020-Ohio-122, they do not present the
same issue as that advanced by Mr. Albert, whose argument is not strengthened either by their continued
vitality or by the prospect of their rules being revised.
No. 19AP-780                                                                               4


omitted.] And because 'the indefinite nature of the 15-year-to-life prison term is apparent
since the term is not a specific number of years,' the omission of the term 'indefinite' does
not alter the sentence. State v. Wolfe, 2d Dist. No. 26681, 2016-Ohio-4897, ¶ 14." See also
State v. Hodges, 8th Dist. No. 108734, 2020-Ohio-1288, ¶ 10-11 (following Johnson); State
v. Bandy, 8th Dist. No. 108676, 2020-Ohio-808, ¶ 5-6 (same).
       {¶ 9} The fifteen years to life sentence imposed on Mr. Albert for the murder count
was not void. The trial court therefore did not err in denying his motion to vacate the 2015
sentencing entry and its aggregate prison terms of 26 years to life. We overrule Mr. Albert's
single assignment of error, and we affirm the judgment of the Franklin County Court of
Common Pleas.
                                                                       Judgment affirmed.
                           KLATT and BRUNNER, JJ., concur.